Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to HARQ network communication protocols.
The claimed invention (claim 1 as representative of the independent claims) recite in part:
“…transmitting a first transport block to the remote endpoint, the first transport block including a process identifier (ID) of the automatic retransmission process; and
subsequent to transmitting the first transport block and  before receiving feedback from the remote endpoint pertaining to the first transport block, transmitting a second transport block to the remote endpoint, the second transport block including the process ID.”
The prior arts of record (Nammi et al. U.S. Publication 2014/044028 as an example of such prior arts) teach prior to transmitting the first and second data blocks during the first transmission time interval, first and second HARQ process identifications may be selected for the first and second MIMO layers, and before transmitting the downlink signaling for the second TTI. However the prior arts fail to teach the claimed specifics of:
“…transmitting a first transport block to the remote endpoint, the first transport block including a process identifier (ID) of the automatic retransmission process; and

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-26 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111